DETAILED ACTION
This action is responsive to the Response filed on 01/29/2021. Claims 21-25, 27-33, 35-39 are pending; claims 1-20, 26, 34, and 40 have been canceled. Claims 21, 29, and 37 are the independent claims.
This office action is Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's Response
In Applicant's response dated 01/29/2021 (hereinafter Response), Applicant amended Claims 21, 29, and 37; and argued against all objections and rejections previously set forth in the Office Action dated 11/17/2020.
Applicant’s amendment to claims 21, 29, and 37 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 21-25, 27-33, and 35-39, the amendment is sufficient, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn.
New grounds of rejection in view of art is appropriate in response to Applicant’s amendment.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27-33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over WIES et al (Patent No.: US 7,159,008 B1, published 2 Jan 2007; previously cited in parent application) in view of ALBERTH, JR et al. (Pub. No.: US 2009/0158160 A1, newly cited).
Regarding claim 21 (and similarly claims 29  and 37), WIES teaches the method ((media storing instructions that perform the method), (server comprising a processor and media storing program logic, which when executed, performs the operations of the server in the method
initiating, via a server over a network (FIG. 2 is a block diagram illustrating a network configuration; chat server 70 and web server 80; interpreting the “logic executed by the processor” of the server as software modules generally; note also client machines 72a,72b), an instant messaging (IM) session between a first user and a second user ((col 3 line 10) provides features in a chat interface on a computer to allow enhancements to chat messages using haptic sensations; (col 8 line 7) the haptic chat interface can be a portion of an "instant messaging" program);
causing, over the network via the server, a first graphical user representation (could be name, 2D, 3D representation, an avatar) associated with the first user to be visibly displayed within a user interface (UI) of the IM session executing on a device of the second user (representative user interfaces in FIG 3a-c, 4; see also relevant descriptions of figures; see also (col 2 lines 5-35) an interface allowing a user to exchange haptic messages with other users over a computer network ... chat interface displayed by local computer ... ; see also (col 8 line 30) the interface 100 can portray a 2-D or 3-D graphical environment through which the user can navigate and manipulate ... a message can be sent to another 3-D character or avatar, and a haptic component to the message can be provided to the recipient; (col 9 line 21) users participating in the chat room are able to type messages to the other users in the chat room, where those messages are displayed in the chat window 104 ... user can select one or more names and send tactile messages to the selected users);
receiving, at the server, input from the second user device ((col 6 line 46) chat server 70 receives and routes data between clients) respective to the displayed first graphical user representation, said input responsive to the second user performing a type of interaction with {respect to} the first graphical user representation ((col 9 line 27) user can select one or more names and send tactile messages to the selected users; other interaction includes (col 10 line 49) chat user can also preferably send a haptic message by typing a text command in the chat window directly with a keyboard (or inputting the command with another input device) rather than selecting an effect from the list 108; also (col 13 line 54-59) based on spoken message or content; see also (col 14 line 54) whisper haptic message buttons 210 are used to send haptic and auditory messages to particular users selected in the user list window 106
determining, via the server, a type of action based on said type of interaction indicated by said input (inherently, as the server provides the appropriate haptic message based on the received user input, there is a determining step, for example by analyzing the content of voice or text interaction, etc.);
generating, via the server, an event message based on said type of action (the server generates information which will be sent to the other user), said event message comprising a modification tothe graphical user representation of the second user,the event message further comprising an instruction for causing an animation according to the type of action ((col 10 line 43) animated or static graphics or images can be displayed on a display screen in coordination with the output of the haptic effect);
transmitting, via the server, the event message to a device of said first user, the event message causing the modification of the graphical user representation of the second user that is displayed within the IM UI executing on the first device, the instructions causing  graphical user representation to be animated according to said type of action (server transmits to other user the instructions to cause haptic output and other changes such that (col 10 line 43) animated or static graphics or images can be displayed on a display screen in coordination with the output of the haptic effect).
WIES clearly performing a type of interaction with respect to the first graphical user representation, but this may not be found a convincing teaching of interaction with the graphical representation. Further, WIES does not appear to expressly disclose the event message comprises both a modification to a portion of the graphical user representation of the second user and instructions to animate the modified graphical user representation.
ALBRETH is generally directed to (abstract) 
A method and apparatus that implements avatar modifications to another user's avatar from a first mobile communication device is disclosed. The method may include selecting an avatar modification to relating to a user of a second mobile communication device based on input from a user, and sending a signal to initiate transmission of selected avatar modification to at least one of the second mobile communication device, an avatar management server, and a plurality of mobile communication devices wherein the user's avatar modification may be viewed by other mobile communication device users.
ALBRETH teaches: 
receiving, by a server (method of FIG 4 is executed by [0039] avatar management module 350 which is [0030] part of avatar management server 160), input from the second user device respective to the displayed first graphical user representation {of the first user}, said input responsive to the second user performing a type of interaction with the first graphical user representation (FIG 4 (4200) input from user with displayed avatar of another user; for example [0040] the avatar modifications may be created by the user using a stylus or selected from a list or menu);
determining, the server (160), a type of action based on said type of interaction indicated by said input (FIG 4 (4200) the avatar modification is selected based on the received input);
generating, by the server (160), an event message based on said type of action, said event message comprising a modification to a portion of the graphical user representation of the second user, 
transmitting, by the server (160), the event message to a device of said first user, the event message causing the modification of the graphical user representation of the second user that is displayed within the IM UI executing on the first device, the instructions causing the modified graphical user representation to be displayed according to said type of action
Note that FIG 5 explains how the avatar modifications may be received and stored at the server, prior to being sent to the other devices ([0045-0047]) if the avatar modification does not preexist (as discussed in [0040]).
Note that FIG 6, [0048] describes some exemplary avatar modifications and clearly teaches “a modification to a portion of the graphical representation of the {other} user” (a user may additionally modify or "mask" another user's avatar to show the user's avatar crying, angry, laughing, with a broken arm, sprained ankle, etc.). Compare FIG 6A to 6B, only the mouth portion has been modified (from a smile to a frown).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces at the time of invention, having the teachings of WEIS and ALBRETH before them, to have combined WEIS (teaching instant messaging via a server, with haptic and animated displays based on user interaction) and ALBRETH (teaching communication using an avatar modification server such that interaction at one device with another user’s avatar may result in modifying a portion of the another user’s avatar) and arrived at the claimed invention with expected and predictable results. The combination is motivated by ALBRETH [0004] which identifies a problem with known communication systems (conventional mobile communication devices do not permit one person to modify another person's avatar as it appears to other mobile communication device users) and addresses that problem using the avatar management system described.
Regarding dependent claim 22 (30, 38), incorporating the rejection of claim 21 (29, 37), WIES in view of ALBRETH, combined at least for the reason discussed above, further teaches receiving input from the first user device respective to the displayed second user graphical representation, said input responsive to the first user performing a type of interaction with the second user graphical representation (using the same mechanisms as in parent claim, noting communication between a first and second user is an obvious variant of communication between a second and first user); determining a type of action based on said type of interaction indicated by said input (using the same mechanisms as in parent claim, noting communication between a first and second user is an obvious variant of communication between a second and first user); transmitting an instruction to the second user device, said instruction causing the first graphical user representation of the first user that is displayed within the IM UI executing on the second device to be animated according to said type of action (using the same 
Regarding dependent claim 23 (31), incorporating the rejection of claim 21 (29), WIES in view of ALBRETH, combined at least for the reason discussed above, further teaches said transmitted instruction further causes said first device to perform a haptic effect, wherein a type of said haptic effect is based on said type of action (see discussion of WIES in claim 21 above).
Regarding dependent claim 24 (32, 39), incorporating the rejection of claim 21 (29, 37), WIES in view of ALBRETH, combined at least for the reason discussed above, further teaches receiving, from said second user, a character message (WIES textual content is received and analyzed as discussed in claim 21; includes both voice content or typed text) and communicating said character message to said IM UI executing on the first device, wherein said character message is communicated along with said instruction such that the graphical user representation of the second user is animated when the character message is received ((col 11 line 21) "haptic message" as referenced herein can include a haptic effect as well as a sound effect, a text message, and/or other content; see specific examples (col 13 line 57) Haptic messages can also be selected to be sent to a recipient user based on spoken message occurrences or content; for example, a haptic message can be sent each time a word is spoken. (col 14 line 13) haptic sensations can be based on audio speech that is input and transmitted as chat messages to be output by the other client machines in the chat session).
Regarding dependent claim 25 (33), incorporating the rejection of claim 21 (29), WIES in view of ALBRETH, combined at least for the reason discussed above, further teaches
analyzing said second user input, and based on said analysis, identifying an action performed during said input respective to said first graphical user representation (during the determination step as discussed in claim 21); and
identifying, from within an event library, interaction data corresponding to said action, wherein said interaction data indicates said type of interaction (WIES (col 13 line 20) Window 170 shows a library list stored on a web server (or other server) that includes a number of categories and subcategories 172 of effects available on the server. Note that effects to be played at the receiving user’s device which are not currently stored at the device are downloadable if desired (col 13 lines 25-39) and the library is organized according to different criteria such as types of messages (col 13 line 40-47) such that the server can identify the specific haptic message to be provided).
Regarding dependent claim 26 (34, 40) – canceled.
Regarding dependent claim 27 (35), incorporating the rejection of claim 21 (29), WIES in view of ALBRETH, combined at least for the reason discussed above, further teaches said first and second graphical user representations are at least one of , avatars, graphics, , animations, images 
Regarding dependent claim 28 (36), incorporating the rejection of claim 21 (29), WIES in view of ALBRETH, combined at least for the reason discussed above, further teaches said input corresponds to a touch interaction with said first graphical user representation (WIES suggests “touch interaction” in at least FIG 3A “Immersion Touch Chat” is the title of the window; ALBRETH teaches the user device includes one or more conventional input mechanisms [0027] where interaction includes [0040] using a stylus).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
BLATTNER et al. (US 2004/0179039 A1, newly discussed) may be relied upon to teach an instant messaging interface for communication between a sender and a recipient, each represented in the user interface with avatars, such that both the sender avatar and the recipient avatar is animated in response to a trigger related to the content of a message sent from a sender to a recipient (see e.g. claims 1-3); however the reference is completely silent with respect to touch or touch gestures or modifying only a portion of either the sender avatar or the receiver avatar.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179